Citation Nr: 1522518	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial rating greater than 10 percent for osteoporosis of the left knee.

3.  Entitlement to an initial rating greater than 10 percent for osteoporosis of the right knee.

4.  Entitlement to an initial rating greater than 30 percent for tension headaches.

5.  Entitlement to service connection for a lumbar spine disability, described as joint pain.

6.  Entitlement to service connection for a bilateral hand disability, described as joint pain.

7.  Entitlement to service connection for a bilateral wrist disability, described as joint pain.

8.  Entitlement to service connection for a bilateral ankle disability, described as joint pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 1986, from January 1993 to March 1993, from June 2001 to September 2001, from November 2001 to August 2003, from September 2003 to March 2004, from August 2004 to September 2004, and from October 2004 to March 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, January 2012, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The issues of entitlement to a compensable rating for vitreous floaters, whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral toe numbness, and entitlement to service connection for fibromyalgia have been raised by the record in May 2014 and May 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claims of entitlement to service connection for a bilateral hand disability, a lumbar spine disability, a bilateral wrist disability, and a bilateral ankle disability (all of which are generally referred to as "joint pain" by the Veteran), the Veteran contends that he experienced joint pain in his hands, lumbar spine, wrists, and ankles during service and continuously since service discharge.  The Veteran was afforded VA examinations regarding these claimed disabilities in November 2010 and October 2011.  The Veteran contends that he has osteoporosis that is affecting his hands, back, wrists, and ankles.  Service connection is in effect for osteoporosis of the elbows, knees, and hips.  The Veteran has submitted medical evidence showing that he has undergone another DXA (bone density exam) in February 2013 which continues to show a diagnosis of osteopenia.  In light of new relevant evidence that has been associated with the record since the last VA examinations, the Board will afford the Veteran another VA examination and medical opinion to assist in substantiating his claims. 

Last, the Veteran should be afforded new examinations to determine the current severity of his service-connected cervical spine disability, right and left knee disabilities, and headache disability.  Review of the record reflects that the most recent evidence addressing the severity of the Veteran's service-connected bilateral knees and headaches was conducted in October 2011, almost four years ago, and the most recent examination with regard to his cervical spine disability was performed in November 2010, almost five years ago.  Moreover, in his May 2014 substantive appeal, the Veteran stated that these disabilities have worsened in severity.  As the medical evidence of record may not reflect the current severity of the Veteran's service-connected cervical spine disability, bilateral knee disabilities, and headache disability, the RO should provide the Veteran with new VA examinations addressing the current severity of these service-connected disorders.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the existence and etiology of all bilateral hand, lumbar spine, bilateral wrist, and bilateral ankle disabilities found.  The claims file and all relevant electronic records must be made available to the examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a complete review of the evidence of record, to include the service treatment records, the Veteran's lay statements regarding the symptoms that he experienced during service and since service discharge, as well as the post-service medical evidence including the February 2013 DXA tests, the examiner must provide the following opinions:

*Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hand disability, loosely described as joint pain, is related to the Veteran's military service?

*Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed lumbar spine disability, loosely described as joint pain, is related to the Veteran's military service?

*Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral wrist disability, loosely described as joint pain, is related to the Veteran's military service?

*Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral ankle disability, loosely described as joint pain, is related to the Veteran's military service?

The examiner must provide a complete and comprehensive explanation for all opinions provided.  If the examiner cannot state an opinion without resorting to speculation, the examiner must explain the reasons why an opinion would require speculation.

2.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected cervical spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of cervical spine, and determine the range of motion of the Veteran's cervical spine in degrees, noting by comparison the normal range of motion of the cervical spine.  If pain on motion of the cervical spine is shown, the examiner must state at what degree the pain begins.  After repetitions and after any appropriate weight-bearing exertion, the examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical spine disability expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any such findings, if feasible.  Finally, an opinion must be stated as to whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups, if feasible.

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical spine disorder.  If necessary to evaluate the complaints, nerve conduction studies and/or electromyography studies must be conducted.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe.  Any neurologic abnormalities associated with the Veteran's cervical spine disorder must be reported.  The examiner must state whether the Veteran experiences incapacitating episodes of neck pain, and the frequency and total duration of such episodes over the course of the past 12 months.

Finally, the examiner must describe functional limitations resulting from the Veteran's cervical spine disability.  A complete rationale for all opinions must be provided.  If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected bilateral knee disabilities.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail. 

The examiner should report the range of motion of each knee in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the knees.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knee and, if so, its severity.  Additionally, the examiner should fully describe any scar associated with the Veteran's bilateral knee disabilities.  Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

4.  Schedule the Veteran for an examination to determine the current severity of his tension headaches.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  A complete rationale for any opinion stated must be provided.

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

6.  When the above development has been completed, readjudicate the issues on appeal, with consideration of all evidence received since the January 2013 statement of the case.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning those issues to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







